Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant’s election without traverse of Claims 1-12 in the reply filed on December 17, 2020 is acknowledged.

Response to Amendment
Applicant’s response to the last office action, filed December 17, 2020 has been entered and made of record. Claims 1, 3, 5, and 7 have been amended; claims 13-14 have been cancelled; and claims 25-33 have been added. Claims 1-12, 25-33 are pending in this application.
In view of Applicant’s amendment, the objection to the Abstract, has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, and 25-33 have been considered but are moot in view of new ground of rejection, (Bachelder et al, US-PGPUB 2016/0104020), set forth on the following office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachelder et al, (US-PGPUB 2016/0104020)

In regards to claim 1, Bachelder et al discloses a method for constructing a 
symbol template for use by a 1- dimensional (1D) barcode decoder, the barcode decoder configured for processing image data suspected of including a 1D barcode, (see at least: Figs. 1-5, and Paragraphs 0035-0036), said method comprising: 
obtaining a first symbol pattern representing a first symbol, the first symbol pattern comprising a plurality of elements, with each element corresponding to a 1D barcode space or bar, in which the first symbol represents one unique 1D bar (b) and space (s) pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9, (see at least: Par. or 9]); 
obtaining prefix elements, the prefix elements comprising a subset of second symbol elements from a second symbol pattern which precedes the first symbol from within a scanline of image data, the subset being less than a total number of elements within the second symbol elements, (see at least: Figs. 2, and 4, Par. 0035, obtaining the plurality of 1D bars and spaces of the second barcode 215, [i.e., prefix elements], which precedes the first symbol 210, from within a scanline, (415 of Fig. 4), of the barcode image data of Fig. 4 ); 
extending the first symbol pattern with the prefix elements to yield an overlapping symbol template, (see at least: Pars. 0029, 0032, combining the evidence of the barcode extracted from the multiple partial images, to yield an overlapping symbol barcode template 205, [i.e., combining or extending the first partial barcode 210 and the second partial barcode 215 to yield an overlapping symbol template 205]); and 
providing the overlapping symbol template for use in correlation-based barcode decoding by the 1D barcode decoder, (see at least: Fig. 5, steps, 525, 530, 545, and Fig. 9, and Par. 0058-0060, potential correspondence can be evaluated by calculating a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach et al, (US Patent 7,213,759) in view of Bachelder et al, (US-PGPUB 2016/0104020).

In regards to claim 1, Reichenbach discloses a method for constructing a 
symbol template for use by a 1-dimensional (1D) barcode decoder, (see at least: Fig. 3, col. 5, lines 22-32), the barcode decoder configured for processing image data suspected of including a 1D barcode, (intended use occurs in preamble), said method comprising: 

obtaining prefix elements, the prefix elements comprising a subset of second symbol elements from a second symbol pattern which precedes the first symbol from within a scanline of image data, (see at least: see at least: Fig. 2(b), and col. 5, lines 6-7, an image 15 of a central part section of the barcode 1 is detected, [i.e., the image pattern 15, corresponds to the second symbol pattern representing a second symbol, which precedes the first symbol]. Further, As shown in Fig. 2(b), and 1(b), linear bars 31 and the spaces 33 present between the bars, [i.e., prefix elements], comprising a predetermined number of code elements from the image pattern 15, [i.e., the subset of second symbol elements from a second symbol pattern]. Further, as shown in Fig. 4, and col. 5, lines 65-67, the lines 23 each extend perpendicular to the longitudinal extent of the code elements 31, 33 imaged in the respective picture 7, 9, 11, [i.e., the lines 23 
extending the first symbol pattern with the prefix elements to yield an overlapping symbol template, (see at least: Fig. 3, and col.  22-32, reconstruction the barcode by putting together the pictures 7, 9, 11, to form a complete image of the barcode 1, with the picture 9 or 11 being displaced, [i.e., extended] with respect to the picture 7 or 9 respectively by .DELTA.s.sub.1 or .DELTA.s.sub.2 in the x direction which corresponds to the movement direction 3 of the barcode 1, [i.e., the picture 9 or 11 being displaced or extended with respect to the picture 7 or 9 to yield an overlapping symbol template of the barcode 1 as shown in Fig. 3);
providing the overlapping symbol template that can be decoded, by the decoder, (see at least: Figs. 4a to 4c, and col. 6, lines 22-27, the pixel sequences 25 arranged along a line 23, taken by means of a matrix camera, are displaced with respect to one another and superimposed on one another in correct phase so that the barcode 1 can be fully decoded, [i.e., overlapping the pictures 7, 9, 11, to provide the overlapping symbol template to be fully decoded]).
Reichenbach does not expressly disclose in which the first symbol represents one unique ID bar (b) and space (s') pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9; and that the subset being less than a total number of elements within the second symbol elements; and the using correlation-based barcode decoding by the 1D barcode decoder.
However, Bachelder discloses also the first symbol pattern (210 in Fig. 2, and 305 in Fig. 3); and prefix elements, (215 in Fig. 2, and 405 in Fig. 4), which precedes the first the first symbol, (210 of Fig. 2 or 350 of Fig. 3), represents one unique ID bar (b) and space (s') pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9, (see at least: Figs. 2, 3, and Par. 0035, the first symbol pattern (210 in Fig. 2, and 305 in Fig. 3) includes plurality of 1D bars and 1D spaces, corresponding to either symbols a, b, c, or digit 1). Bachelder further discloses that the subset being less than a total number of elements within the second symbol elements, (see at least: Figs. 2, 4, and Par. 0035, the subset element (215 of Fig. 2 or 405 of Fig. 4), is made up of a plurality of elements (e.g., elements 410a-410w), in which the subset elements 410a-410w being less than the total number of bars and spaces of the second symbol pattern 405 of Fig. 4, [i.e., total number of elements]). Further, Bachelder et al discloses the correlation-based barcode decoding by the 1D barcode decoder, (see at least: Fig. 5, steps, 525, 530, 545, and Fig. 9, and Par. 0058-0060, potential correspondence can be evaluated by calculating a normalized correlation between the integrated character evidence and the potentially corresponding character evidence, for each potentially corresponding character, and, if a correspondence is found for a barcode, the character evidence can be integrated into the integrated evidence for that barcode, and the technology can decode the barcode based on the integrated character evidence, using, for each element, the element interpretation with the greatest evidence, [i.e., correlation-based barcode decoding by the 1D barcode decoder]).
Reichenbach and Bachelder et al are combinable because they are both concerned with barcode decoding method. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Reichenbach, to include the first symbol pattern 305, and the second pattern symbol 405, which the first symbol 305 encompass 

The following prior art of record, discloses also using the correlation-based 
barcode decoding by the 1D barcode decoder, as follow:
Dhua et al, (US Patent 8,413,903), (see at least: col. 3, lines 58-63, this 
pattern then can be used for image matching with captured digits at each appropriate position in a barcode image).
James et al, (US-PGPUB 2016/0104022), (see at least: Par. 0062).

In regards to claim 2, the combine teaching Reichenbach and Bachelder as whole discloses the limitation of the claim 1.
Furthermore, Bachelder discloses prior to providing the overlapping symbol template, scaling the overlapping symbol template, (Bachelder, see at least: Par. 0053-0054, Fig. 5, step 520, the element evidence from a scan line can be weighted, [i.e., scaled], to increase or decrease its effect on the integrated character evidence; then at step 535, the character evidence is integrated into the integrated character evidence, [i.e., the element evidence from a scan line can be scaled prior to its integration into the integrated character evidence]).

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is rejected for at least similar rational.


Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 2. As such, claim 8 is rejected for at least similar rational.

Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 1. As such, claim 25 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations: “a non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause the one or more processors”; and “providing configured for processing image data suspected of including a ID barcode”. However, Bachelder discloses non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause the one or more processors, (see Par. 0072, the implementation can be as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device). Further, Bachelder discloses providing the overlapping symbol template for use in correlation-based barcode decoding by the ID barcode decoder, (see at least: Fig. 5, steps, 525, 530, 545, and Fig. 9, and Par. 0058-0060), configured for processing image data suspected of including a ID barcode, (Par. 0007, there is a barcode reading system for decoding at least a portion of a barcode).

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 2. As such, claim 26 is rejected for at least similar rational.

Claims 3, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach and Bachelder et al, as applied to claims 1, 7 above; and further in view of Chulinin, (US-PGPUB 2016/0188541)

In regards to claim 3, the combine teaching Reichenbach and Bachelder as whole discloses the limitation of the claim 1.

The combine teaching Reichenbach and Bachelder as whole does not expressly disclose the multiple different scale values, with each scale value producing a separate scaled template.
Chulinin discloses scaling the symbol template with multiple different scale values, (see at least: Par. 0064, the routine "identify symbol" considers various different possible scaling of the symbol pattern, [which enables producing a separate scaled template for each scale value]).
Reichenbach and Bachelder and Chulinin are combinable because they are all concerned with processing template symbol images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Reichenbach and Dhua, to apply the various different possible scaling of the symbol pattern, as though by Chulinin, in order to match the size of the symbol pattern with that of the received symbol image, (Chulinin, Par. 0064)

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 3. As such, claim 9 is rejected for at least similar rational.

Regarding claim 27, claim 27 recites substantially similar limitations as set forth in claim 2. As such, claim 27 is rejected for at least similar rational.

Claims 4, 10, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach et al, and Bachelder et al, as applied to claim 1; and further in view of Dhua et al, (US Patent 8,413,903)

In regards to claim 4, the combine teaching Reichenbach and Bachelder as whole discloses the limitation of the claim 1.
The combine teaching Reichenbach and Bachelder as whole does not expressly disclose blurring the scaled, overlapping symbol template.
However, Dhua et al discloses blurring the scaled, overlapping symbol template, (col. 3, lines 55-67).
Reichenbach and Bachelder et al and Dhua et al are combinable because they are all concerned with barcode decoding method. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Reichenbach and Bachelder, to blur the scaled, overlapping symbol template, as though by Dhua et al, in order to perform an accurate decoding, (Dhua et al, col. 5, lines 4-5)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 4. As such, claim 10 is rejected for at least similar rational.

Regarding claim 28, claim 28 recites substantially similar limitations as set forth in claim 4. As such, claim 28 is rejected for at least similar rational.


Claims 5-6, 11-12, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach, Bachelder et al, and Chulinin, as applied to claim 3 above; and further in view of Dhua et al, (US Patent 8,413,903)

In regards to claim 5, the combine teaching Reichenbach, Bachelder et al, and Chulinin as whole discloses the limitations of claim 3.
The combine teaching Reichenbach, Bachelder et al, and Chulinin as whole does not expressly disclose blurring each of the separate scaled templates to yield a blurred, scaled template.
However, Dhua discloses blurring each of the separate scaled templates to yield a blurred, scaled template, (Dhua, see at least: col. 3, lines 58-63).
Reichenbach, Bachelder et al, Chulinin, and Dhua et al are combinable because they are all concerned with barcode decoding method. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Reichenbach, Bachelder et al, and Chulinin, to blur each of the separate scaled templates, as though by Dhua et al, in order to perform an accurate decoding, (Dhua et al, col. 5, lines 4-5)

In regards to claim 6, the combine teaching Reichenbach, Bachelder et al, Chulinin, and Dhua et al as whole discloses the limitations of claim 3.
Further, Dhua discloses the at least one output device (e.g., a display device), which enables the outputs plurality of blurred scaled templates as the overlapping symbol template, (Dhua, see at least: col. 14, lines 55-56).
Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 5. As such, claim 11 is rejected for at least similar rational.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is rejected for at least similar rational.

Regarding claim 29, claim 29 recites substantially similar limitations as set forth in claim 5. As such, claim 29 is rejected for at least similar rational.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 6. As such, claim 30 is rejected for at least similar rational.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Reichenbach, Bachelder et al, Chulinin, and Dhua et al, as applied to claims 6, 12, and 30 above; and further in view of Rhoads et al, (US-PGPUB 2011/0212717)

In regards to claim 31, the combine teaching Reichenbach, Bachelder et al, Chulinin, and Dhua et al as whole discloses the limitations of claim 6.
Furthermore, Bachelder discloses that the element evidence from a scan line can be weighted, [i.e., scaled], to increase or decrease its effect on the integrated character evidence; then at step 535, the character evidence is integrated into the integrated character evidence, [i.e., scaling templates to implicitly yield a plurality of scaled 
In the other hand, Dhua et al, discloses blurring the scaled, overlapping symbol 
template, to yield a plurality of blurred, scaled templates (col. 3, lines 55-67).
The combine teaching Reichenbach, Bachelder et al, Chulinin, and Dhua et al 
as whole does not expressly disclose compressing the plurality of blurred, scaled templates to yield a plurality of compressed, blurred, scaled templates and using the plurality of compressed, blurred, scaled templates as the overlapping symbol template
Rhoads et al discloses 1D barcode, (Par. 0826); and that processes such as image compression in addition to Fourier transform, can be applied, (see at least: Fig. 57, Par. 0835).
Reichenbach, Bachelder et al, Chulinin, Dhua et al, and Rhoads et al are combinable because they are all concerned with barcode decoding method. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Reichenbach, Bachelder et al, Chulinin, and Dhua et al, to apply the image compression process, as thought by Rhoads, to the Dhua’s blurred, and scaled, overlapping symbol template; in order to test the compression process for characteristics indicating that the chance the integrated barcode image depicts a certain class of information, is greater than a random chance, (Rhoads, Par. 0835)

Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 31. As such, claim 32 is rejected for at least similar rational.

Regarding claim 33, claim 33 recites substantially similar limitations as set forth in claim 31. As such, claim 33 is rejected for at least similar rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/18/2021